*820The honesty, integrity and good faith of the Commissioner are not questioned. A judicial proceeding, however, must not be open to the slightest suspicion. Here the Commissioner at the time of his appointment and the making and filing of his oath of office was acting as special counsel in certain tax certiorari proceedings wherein the same village that instituted this condemnation proceeding was concerned. Therefore it may not be said that he is disinterested within the language of the statute; and the fact that he resigned his office as special counsel to the village after taking his oath as a Commissioner of Estimate and after objection duly made by the property owner does not remove the disqualification. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.